Citation Nr: 0531052	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-23 056	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for right shoulder 
acromioclavicular arthrosis since October 7, 1999?

2.  What evaluation is warranted for a right shoulder scar 
since October 7, 1999?

3.  What evaluation is warranted for degenerative joint 
disease of the lumbar spine with annular disc bulging at L5-
S1, since October 7, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1994 to October 1999.

2.  On September 6, 2005, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


